DETAILED ACTION
Claims 1-11, 13, 15-17 are considered in this office action. Claims 12, 14 and 18 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 				EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Sue Walts on 6/15/2022.
The application has been amended as follows: 

1.	(Currently Amended)  A method, comprising the steps of: 
acquiring at least one of information related to a vehicle and information related to a driver of the vehicle; 
determining information characterizing potential demand of the driver on knowledge related to the vehicle based on the acquired information; 
selecting content to be pushed to the driver based on the information characterizing the potential demand of the driver on the knowledge related to the vehicle, wherein the content comprises the knowledge related to the vehicle; and 
pushing the selected content to a mobile terminal of the driver, 
wherein the step of selecting content to be pushed to the driver based on the information characterizing the potential demand of the driver on the knowledge related to the vehicle further comprises the steps of: 
selecting content to be pushed to the driver from the vehicle learning knowledge base, wherein the vehicle learning knowledge base is constructed by the following operation: 
(i)  collecting user interaction data related to the vehicle from a public media source and a call center; 
(ii)  analyzing and integrating the user interaction data to determine: information related to the vehicle and/or information related to the driver of the vehicle that is involved with the user interaction data and, thus determining the information characterizing the potential demand of the driver on the knowledge related to the vehicle, and a question related to the vehicle and an answer to the question as the knowledge related to the vehicle; and 
(iii)  constructing the vehicle learning knowledge base based on the determination, wherein the vehicle learning knowledge base stores the information characterizing the potential demand of the driver on the knowledge related to the vehicle in connection with the knowledge related to the vehicle, and the method further comprises the steps of:
re-collecting user interaction data from the public media source and the call center; 
determining change of the re-collected user interaction data relative to the previous user interaction data; and 
updating, based on the change, the information characterizing the potential demand of the driver on the knowledge related to the vehicle and the knowledge related to the vehicle.

2.	(Previously Presented)  The method of claim 1, wherein the step of determining information characterizing the potential demand of the driver on the knowledge related to the vehicle based on the acquired information comprises at least one of the following: 
(1) deducing a possible fault of the vehicle based on the acquired information, thus determining information characterizing the potential demand of the driver on the knowledge about preventing or solving the fault; and 
(2) deducing, based on the acquired information, the knowledge related to the vehicle that is most concerned by the driver, thus determining information characterizing the potential demand of the driver for learning the most concerned knowledge related to the vehicle.

3.	(Previously Presented)  The method of claim 1, wherein the information related to the vehicle comprises information related to the condition of the vehicle and information related to the environment of the vehicle.

4.	(Original)  The method of claim 3, wherein the information related to the condition of the vehicle comprises at least one of the following: vehicle model, vehicle configuration, total mileage, total oil consumption, average oil consumption, service time, part wear condition and repair record.

5.	(Original)  The method of claim 3, wherein the information related to the environment of the vehicle comprises at least one of the following: position of the vehicle, navigated position of the vehicle, forecasted weather condition of the position of the vehicle and/or the navigated position of the vehicle, and geographic feature of the position of the vehicle and/or the navigated position of the vehicle.

6.	(Previously Presented)  The method of claim 1, wherein the information related to the driver of the vehicle comprises at least one of the following: usage frequency and intensity of a brake, usage frequency and intensity of an accelerator, violation record, driving speed, driving acceleration, average driving time, driving experience and steering wheel turning data.

7.	(Original)  The method of claim 1, wherein the content comprises at least one of the following: text, picture, audio, video and link.

8.	(Original)  The method of claim 1, wherein the pushing is based on an event or based on timing.

9.	(Previously Presented)  The method of claim 1, further comprising the steps of: 
receiving a question related to the vehicle from the driver; and 
determining information characterizing the potential demand of the driver on the knowledge related to the vehicle based on the received question related to the vehicle besides the acquired information, wherein the knowledge related to the vehicle comprises an answer to the question.

10.	(Previously Presented)  The method of claim 1, wherein the information related to the driver of the vehicle comprises information related to a historical question and answer record of the driver, and the method further comprises the steps of: 
receiving a question related to the vehicle from the driver; and 
determining information characterizing the potential demand of the driver on the knowledge related to the vehicle based on the information related to the historical question and answer record of the driver in the acquired information related to the driver of the vehicle, wherein the knowledge related to the vehicle comprises an answer to the question.

11.	(Previously Presented)  The method of claim 1, wherein the information related to the driver of the vehicle comprises information related to a historical question and answer record of the driver, and the method further comprises the steps of: 
receiving a question related to the vehicle from the driver; and 
selecting content to be pushed to the driver based on the information related to the historical question and answer record of the driver in the acquired information related to the driver of the vehicle, wherein the content comprises knowledge related to the vehicle, and the knowledge related to the vehicle comprises an answer to the question.

12.	(Cancelled).

13.	(Previously Presented)  The method of claim 1, wherein the vehicle learning knowledge base is further constructed by the following operation: 
determining and storing a raising number of a question related to the vehicle and/or an affirmation number of an answer to the question, wherein different questions related to the vehicle are endowed with different weights or ranks according to the raising number, and different answers to the questions are endowed with different weights or ranks according to the affirmation number; 
the method further comprises the step of: 
selecting content to be pushed to the driver based on the weight or rank of the question related to the vehicle and/or the weight or rank of the answer to the question.

14.	(Cancelled).

15.	(Original)  The method of claim 1, further comprising the step of: 
receiving a feedback provided by the driver via the mobile terminal of the driver for the pushed content.

16.	(Currently Amended)  A device, comprising: a memory, used for storing computer readable instructions; and one or more processors, configured to run the computer readable instructions to execute the operations of a method comprising the steps of:
acquiring at least one of information related to a vehicle and information related to a driver of the vehicle; 
determining information characterizing potential demand of the driver on knowledge related to the vehicle based on the acquired information; 
selecting content to be pushed to the driver based on the information characterizing the potential demand of the driver on the knowledge related to the vehicle, wherein the content comprises the knowledge related to the vehicle; and 
pushing the selected content to a mobile terminal of the driver, 
wherein the step of selecting content to be pushed to the driver based on the information characterizing the potential demand of the driver on the knowledge related to the vehicle further comprises the steps of: 
selecting content to be pushed to the driver from the vehicle learning knowledge base, wherein the vehicle learning knowledge base is constructed by the following operation: 
(i)  collecting user interaction data related to the vehicle from a public media source and a call center; 
(ii)  analyzing and integrating the user interaction data to determine: information related to the vehicle and/or information related to the driver of the vehicle that is involved with the user interaction data and, thus determining the information characterizing the potential demand of the driver on the knowledge related to the vehicle, and a question related to the vehicle and an answer to the question as the knowledge related to the vehicle; and 
(iii)  constructing the vehicle learning knowledge base based on the determination, wherein the vehicle learning knowledge base stores the information characterizing the potential demand of the driver on the knowledge related to the vehicle in connection with the knowledge related to the vehicle, and the method further comprises the steps of:
re-collecting user interaction data from the public media source and the call center; 
determining change of the re-collected user interaction data relative to the previous user interaction data; and 
updating, based on the change, the information characterizing the potential demand of the driver on the knowledge related to the vehicle and the knowledge related to the vehicle.

17.	(Currently Amended)  A non-transient computer readable storage medium, storing computer readable instructions, wherein when the instructions are executed by one or more processors, the processors execute the operations of a method comprising the steps of:
acquiring at least one of information related to a vehicle and information related to a driver of the vehicle; 
determining information characterizing potential demand of the driver on knowledge related to the vehicle based on the acquired information; 
selecting content to be pushed to the driver based on the information characterizing the potential demand of the driver on the knowledge related to the vehicle, wherein the content comprises the knowledge related to the vehicle; and 
pushing the selected content to a mobile terminal of the driver, 
wherein the step of selecting content to be pushed to the driver based on the information characterizing the potential demand of the driver on the knowledge related to the vehicle further comprises the steps of: 
selecting content to be pushed to the driver from the vehicle learning knowledge base, wherein the vehicle learning knowledge base is constructed by the following operation: 
(i)  collecting user interaction data related to the vehicle from a public media source and a call center; 
(ii)  analyzing and integrating the user interaction data to determine: information related to the vehicle and/or information related to the driver of the vehicle that is involved with the user interaction data and, thus determining the information characterizing the potential demand of the driver on the knowledge related to the vehicle, and a question related to the vehicle and an answer to the question as the knowledge related to the vehicle; and 
(iii)  constructing the vehicle learning knowledge base based on the determination, wherein the vehicle learning knowledge base stores the information characterizing the potential demand of the driver on the knowledge related to the vehicle in connection with the knowledge related to the vehicle, and the method further comprises the steps of:
re-collecting user interaction data from the public media source and the call center; 
determining change of the re-collected user interaction data relative to the previous user interaction data; and 
updating, based on the change, the information characterizing the potential demand of the driver on the knowledge related to the vehicle and the knowledge related to the vehicle.

18.	(Cancelled).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDHESH K JHA/Primary Examiner, Art Unit 3668